Citation Nr: 0817542	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for service 
connection for major depressive disorder with generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
December 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA); notice of this 
decision was sent to the appellant in June 2001.  A notice of 
disagreement was received in May 2002, and a statement of the 
case was issued in August 2002.  The Board liberally 
construes a submission received from the veteran in August 
2002 as a substantive appeal in this case.

The Board observes that there is some confusion regarding the 
filing of a substantive appeal in this case.  In this regard, 
the Board notes that the RO determined that no substantive 
appeal was timely filed to perfect an appeal arising from the 
May 2001 RO decision discussed above.  Indeed, the record 
reflects that the veteran never submitted a Form 9 to perfect 
his appeal of the May 2001 rating decision.  The RO notified 
the appellant in February 2003 that it considered the appeal 
closed, but accepted new correspondence as newly raising the 
issue; the RO views the appeal before the Board as arising 
from a February 2003 decision denying that February 2003 
claim.  

However, in the Board's view, an item of correspondence from 
the veteran received in August 2002, just following the 
issuance of the statement of the case, reasonably 
demonstrates the veteran's intent to communicate a desire to 
proceed with his earlier appeal.  The Board liberally 
construes this August 2002 correspondence as a substantive 
appeal which timely perfects the appeal of the May 2001 RO 
decision which assigned the effective date in controversy.  
This determination is significant, and resolved in the 
veteran's favor, because this appeal must arise from the May 
2001 RO decision in order for the Board to reach the merits 
of his appeal in this decision; the RO's framing of the 
procedural history of this case presents the appeal as a 
freestanding claim for an earlier effective date.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that there can be no freestanding claim for an 
earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet.App. 296, 300 
(2006).

The veteran testified at a Board Videoconference hearing in 
April 2008.


FINDINGS OF FACT

1.  On January 30, 1995, the RO received the veteran's claim 
of entitlement to service connection for a psychiatric 
disability.

2.  In a May 2001 rating decision, giving effect to an August 
2000 Board decision, the RO granted entitlement to service 
connection for a psychiatric disability, evaluated as 100 
percent disabling, effective from January 30, 1995.

3.  The RO was not in possession of any communication or 
evidence prior to January 30, 1995, that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on a psychiatric disability.


CONCLUSION OF LAW

There is no legal basis for an effective date prior to 
January 30, 1995, for the grant of service connection for 
major depressive disorder with generalized anxiety disorder.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).

In this case featuring the veteran's claim of entitlement to 
assignment of an earlier effective date for a grant of 
service connection, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of effective 
dates.  Even assuming that all of the veteran's factual 
assertions in this case can be accepted, his appeal must 
nevertheless be denied as a matter of law.  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) 
v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 1384 
(Fed.Cir. 2002).  As the law regarding assignment of an 
effective date for a claim is dispositive in resolving the 
appeal for an earlier effective date, the VCAA is not 
applicable in this case.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In a May 2001 rating decision, the RO granted entitlement to 
service connection for major depressive disorder with 
generalized anxiety disorder, evaluated as 100 percent 
disabling, effective from January 30, 1995.  This grant gave 
effect to the Board's August 2000 decision which found that 
the probative medical evidence of record showed that the 
veteran's acquired variously diagnosed psychiatric disorder 
cannot satisfactorily be dissociated from his active service.  
The RO found that the date of the veteran's claim for this 
benefit was January 30, 1995.  The veteran alleges, including 
in his May 2001 letter to a Congressman, that the effective 
date should be assigned "to the time I received the 
disability in service."

The Board notes that applicable law provides that the 
effective date of an award of disability compensation shall 
be the day following separation from active service only if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
law does not allow a date prior to a veteran's separation 
from service.

A review of the record reflects that the veteran separated 
from service in December 1968.  The veteran's discharge 
followed a November 1968 medical board finding that the 
veteran was "a poor risk for continued military service" 
because of his allergic rhinitis and asthma which "may be 
progressive."

A December 1968 application for compensation notes "Allergic 
to many basic allergy tests - asthma - I feel these 
conditions were aggravated by the location I was in during 
service."  No mention of any psychiatric symptoms is 
contained in the December 1968 application nor any other 
pertinent document of record received prior to January 30, 
1995.

On January 30, 1995, the RO received an application from the 
veteran advancing a claim of entitlement to service 
connection for "PTSD that was cased by my erroneous 
discharge from the Air Force."  At this time, the veteran 
claimed that his discharge from the service was improper 
because "I was not impeded by my pervious condition of 
allergies and [the medical board] showed no documentation of 
asthma."  The veteran argued that his "being rejected by 
the service" caused the onset of a mental disability.  This 
claim ultimately resulted in the grant of service connection 
for the veteran's psychiatric disorder effective from January 
30, 1995.

Following a full and thorough review of the evidence of 
record, the Board concludes that an effective date prior to 
January 30, 1995 is not warranted for the grant of service 
connection for major depressive disorder with generalized 
anxiety disorder.  There is no document of record that can be 
construed as a claim, either formal or informal, for service 
connection for major depressive disorder with generalized 
anxiety disorder prior to January 30, 1995.  The record does 
reflect that the veteran filed a claim for allergies and 
asthma in December 1968.  However, the veteran made no 
allegation or complaint of any psychiatric symptoms 
whatsoever.  The Board emphasizes that a veteran is required 
to file a claim to obtain benefits and that, at a minimum, 
the veteran must identify the benefit sought in such a claim.  
See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13, 
Vet.App. 9, (1999).  Although VA is required to address all 
claims reasonably raised by a liberal reading of the record, 
the Board finds that there was no basis upon which to infer a 
claim of entitlement to service connection for a psychiatric 
disorder prior to January 30, 1995; the record demonstrates 
no complaints or notations of any psychiatric disorder in any 
documents received in regard to the veteran's December 1968 
claim or at any time prior to January 30, 1995.

The record in this case simply does not show a claim for 
service connection for any psychiatric disorder prior to 
January 30, 1995.  The effective date of the grant of service 
connection for his psychiatric disorder therefore cannot be 
earlier than January 30, 1995.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The Board acknowledges the veteran's contention, including as 
presented during his April 2008 hearing testimony, that his 
current psychiatric disability is the result of a severe 
allergic reaction to an injection administered during 
service.

The veteran described, during his April 2008 hearing, that he 
was given an injection of tetanus toxoid during service 
despite his protests that he had been severely allergic to 
such injections.  The veteran testified that he experienced a 
severe reaction to tetanus toxoid in service, during which he 
"swelled up" and "just about choked to death."  The 
veteran testified that "the doctors said 'well you had a 
marked reaction to this and I'm not going to find you 
qualified for service because what happens if this happens 
out in the field?'"

The veteran attributes his psychiatric symptoms to this 
described severe allergic reaction, stating "it will cause 
severe mental side effects and reactions."  The veteran 
argues that his December 1968 claim for benefits was intended 
to encompass all the consequences of his severe allergic 
reaction, including his psychiatric disabilities.

The Board notes, in passing, that the record does not clearly 
corroborate the veteran's testimony with regards to the 
events he describes as occurring during service.  In this 
regard, November 1968 clinical records do indeed indicate 
that the veteran had a history of allergies and a pre-service 
episode of a an allergic reaction to tetanus toxoid.  
However, the November 1968 record reflects that the veteran 
was tested and showed "No evidence of hypersensitivity to 
tetanus toxoid."  The service medical records otherwise 
reflect that the veteran's allergic rhinitis and asthma 
histories were cited as reasons for his discharge, with no 
suggestion of a severe in-service incident involving an 
allergic reaction to tetanus toxoid.

Regardless, however, the veteran's claim in this appeal 
cannot be granted even if the Board accepts the veteran's 
testimony as to those events.  The Board does note that an 
April 2002 private doctor's statement reflects review of the 
service medical records and it appears that this doctor has 
accepted the veteran's account of a significant in-service 
reaction to a tetanus toxoid injection.  For the Board's 
purposes, however, even accepting the entirety of the 
veteran's account of the events in service, there is no legal 
basis for granting the appeal.  It remains the case that the 
veteran did not file any claim, or any correspondence which 
could reasonably be interpreted to raise a claim, for service 
connection for any psychiatric disability prior to January 
30, 1995.

Additionally, even if the Board accepts for the sake of the 
veteran's argument that the veteran's December 1968 claim for 
service connection for allergies and asthma somehow implied a 
claim for psychiatric symptoms as well, the December 1968 
claim was adjudicated by the RO and denied in a final 
unappealed decision.  The veteran was notified that the 
December 1968 claim was denied by a February 1969 RO rating 
decision; the RO found that the veteran's allergies and 
asthma existed prior to service and were not aggravated by 
service.  The veteran did not file a notice of disagreement 
with the decision.  The February 1969 rating decision is 
therefore final.  38 U.S.C.A. § 7105(c).  As the December 
1968 claim was adjudicated and resolved by an unappealed 
final decision in February 1969, that claim was no longer 
active when the veteran filed his January 30, 1995 claim for 
benefits; the December 1968 claim cannot establish a date of 
claim for the purpose of assigning an effective date for the 
benefits granted in connection with the veteran's January 30, 
1995 claim.

To the extent that the veteran contends that his December 
1968 claim raised an implied claim for service connection for 
a psychiatric pathology which was not addressed by the 
February 1969 decision, the Board again notes that the 
veteran's appeal cannot prevail on this theory.  If the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  Thus, 
even accepting for the sake of the veteran's argument that a 
claim for service connection for a psychiatric disability was 
raised by his December 1968 filing concerning allergies and 
asthma, such a claim is deemed to have been denied by the 
February 1969 decision which was never appealed by the 
veteran.

In addition, while the Board acknowledges the veteran's 
assertion that his psychiatric disorder rendered him unable 
to file a thorough claim prior to the January 30, 1995 
filing, the relevant regulation, namely 38 C.F.R. § 3.400, 
does not provide for such an exception with respect to 
adjudication of earlier effective date claims based on grants 
of service connection.  See 38 C.F.R. § 3.400(a); see also 38 
C.F.R. § 3.400(b)(1)(ii) (allowing effective date to 
correspond with the date a veteran became permanently and 
totally disabled, as opposed to date of receipt of claim, in 
claims for disability pension only).  The Board also notes 
that the veteran's April 2006 hearing testimony suggests that 
he may have had the assistance of a service representative 
when he filed the December 1968 claim which did not raise any 
psychotic issues.

In conclusion, none of the veteran's correspondence raised a 
formal or informal claim for major depressive disorder with 
generalized anxiety disorder prior to January 30, 1995, many 
years following separation from service.  Applicable law thus 
provides that the effective date of the grant of service 
connection for that disability cannot be earlier than January 
30, 1995, which is the date of claim.  As a result, the claim 
for entitlement to an earlier effective date for the grant of 
service connection for major depressive disorder with 
generalized anxiety disorder must be denied as a matter of 
law.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


